ADAMS, Circuit Judge,
specially concurring. I fully concur in the affirmance of this judgment for the reasons stated in the foregoing opinion; but I am constrained to withhold my approval of any expressions which assert or assume that declarations of law may be required of a trial judge sitting without a jury, or that error may be assigned on the court’s action thereon. This court in a carefully prepared opinion well supported by citations from the Supreme Court (Searcy County v. Thompson, 13 C. C. A. 349, 66 Fed. 92), announced a rule inconsistent with those expressions and I am not in favor of overruling or reconsidering the doctrine of that case, until the question of practice shall fairly arise and require a ruling at our hands. It dannot be claimed that it arises in this case. No declarations of law were requested or acted on and no discussion of the question was had at the bar.